Opinion by
President Judge Crumlish, Jr.,
Janice Yisconto appeals a Department of Public Welfare (DPW) order dismissing her appeals. We affirm.
The Philadelphia County Board of Assistance terminated Yisconto’s benefits under the Aid to Families with Dependent Children program (AFDC) after Yisconto failed to provide information re-establishing her eligibility. She was notified that she could appeal the termination within thirty days. She subsequently reapplied for, and received, benefits which were again terminated under similar circumstance's. The DPW hearing officer dismissed her appeals as being untimely filed and rejected her assertion that the Board had lost previously-filed appeals. DPW affirmed.
Our review of a DPW adjudication is limited to determining whether the adjudication is supported by substantial evidence or is contrary to law, and whether the appellant’s constitutional rights have been violated. Montgomery County Child Welfare Services v. Hull, 51 Pa. Commonwealth Ct. 1, 413 A.2d 757 (1980) (citing the Administrative Agency Law, 2 Pa. C. S. §704). “Substantial evidence” is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion. Gibson v. Department of Public Welfare, 35 Pa. Commonwealth Ct. 27, 384 A.2d 1030 (1978).
Yisconto argues that the hearing examiner’s determination that her appeals were untimely is not supported by substantial evidence.1 Based on our review of the record, however, we disagree. Although Yisconto did present evidence to the contrary, this merely raises questions of the credibility and weight to be ac*305corded the respective evidence, questions which only the Department can resolve. See Department of Health v. Howell, 24 Pa. Commonwealth Ct. 42, 354 A.2d 21 (1976).
Affirmed.
Order
The order of the Department of Public Welfare in No. 920 503 C, dated April 1,1980, is hereby affirmed.

 The evidence essentially consisted of testimony by Board employees that no record of a timely, perfected appeal existed.